In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00074-CR



          JERRY LEE EDWARDS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                 Bowie County, Texas
            Trial Court No. 11-F-0068-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER

            Appellant Jerry Lee Edwards was convicted of driving while intoxicated, third offense or

more, and was sentenced to nine years’ imprisonment. On September 26, 2018, Edwards’ court-

appointed appellate counsel, Butch Dunbar, filed an Anders 1 brief, and on October 3, 2018,

Edwards filed his pro se motion for access to the record. Pursuant to Kelly v. State, 436 S.W.3d

313, 321–22 (Tex. Crim. App. 2014), we are now required to enter an order specifying the

procedure to be followed to ensure Edwards’ access to the record. This order is intended to

accomplish that goal.

            Dunbar advised this Court that on October 9, 2018, he mailed a complete paper copy of the

appellate record to Edwards. Allowing a generous fifteen days for that record to be delivered to

Edwards and giving Edwards thirty days to prepare and file his pro se response, we hereby set

November 26, 2018, as the deadline for Edwards to file his pro se response to Dunbar’s Anders

brief.

            IT IS SO ORDERED.

                                                       BY THE COURT

DATE:               October 10, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).